DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 7, 2021 have been fully considered but they are not persuasive. Applicant has amended independent claim 1 to recite a capillary adapter comprising a vent hole wherein the vent hole is “always fixed in an open position” and argues that the amended limitation overcomes the teachings of the prior art.  Applicant has pointed to paragraphs 034, 035, and figures 2A-B as showing support for the amended limitations; however, the Examiner contends that the specification does not support a vent hole always fixed in an open position.  The Examiner notes that paragraphs 034 and 035 describe the figures shown at figures 2 A and B, and at no point do the paragraphs describe the vent hole always fixed in an open position.  Figures 2A-B show cross sections of the capillary adapter having a vent hole, but there is no indication from the figures that the hole is always fixed in an open position.  As such, the Examiner contends that the specification does not support a vent hole always fixed in an open position, and that the amendments to independent claim 1 represents new matter.  The Examiner also questions Applicant’s interpretation of the claim amendment, and contends that any prior art structure that reads on the claimed capillary adapter, and has a hole reads on the amended limitation.  By definition, a hole is nothing more than an opening into or through something.  Therefore, based on the common definition of a hole, any hole is always in an open position until the moment it is covered.  Applicant does not recite any structures or scenarios in which the vent hole is covered, thus the Examiner contends that the claimed vent hole is identical to any hole .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-4 and 7-11 arre rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was 
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.

For claim 1, the Examiner notes that the vent hole always fixed in an open position is being interpreted based on the general definition of a hole.  As stated above, a hole is nothing more than an opening into or through something.  Therefore, based on the common definition of a hole, any hole is always in an open position until the moment it is covered.  Applicant does not recite any structures or scenarios in which the vent hole is covered, thus the Examiner contends 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-4 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayton et al., (US 2002/0136665) in view of Nason (US 5,879,635), and further in view of Marzolf et al., (US 4,615,341).
Regarding claim 1, Hayton et al., teach a swab assembly comprising an external housing (paragraphs 0015, 0016) formed from interengagable housing parts (figure 1 #’s 12 and 13). The Examiner notes that the bottom portion (#13) is being read as the tubular housing with the open top portion being the first end and the closed bottom portion being the second end. Hayton et al., also teach a hollow tubular member (capillary) having a longitudinal bore (paragraph 0016) attached to the cap of the interengagable housing (paragraph 0016, figure 1 #’s 12, 14). Hayton et al., teach the hollow tubular member having a reagent contained within wherein the tubular member is frangible at a seal so as to allow the reagent to contact the swab (paragraph 0021). Hayton et al., do not teach the swab assembly comprising a valved bulb reservoir.
Nason teaches a reagent dispenser for biological specimens comprising a valved bulb reservoir (column 5 lines 1-19, figures 1 and 2) wherein the dispenser can be fitted onto an open tubular housing (column 6 lines 26-30, figure 5). The Examiner notes that the stem pin acts as a valve in that it seals an outlet port to prevent dispensing of the reagent (column 5 lines 15-19, figure 2 #36). Nason teaches that it is advantageous to utilize a valved bulb reservoir as a means of providing separate compartments for reagents that become unstable when mixed (column 9 lines 50-60). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hayton et al., to include a valved bulb reservoir in order to provide a dispenser with separate compartments for reagents that are unstable when mixed as 
Marzolf et al., teach a syringe device for sampling comprising a sealing member (capillary adapter, column 5 lines 28-43, figure 3) having a valve in a fixed open position (column 6 lines 44-56, figure 6). Marzolf et al., teach that it is advantageous to provide a vent fixed in an open position as a means of enabling the venting of gases from the syringe chamber as it is being filled with fluid (column 6 lines 52-54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hayton et al., in view of Nason to provide a capillary adapter having a fixed open vent in order to prevent contaminant gases from entering the syringe chamber as taught by Marzolf et al.
Regarding claims 2 and 9, Nason teaches a removable end cap on the second end of the tubular housing (column 6 lines 41-44).
Regarding claim 3, Hayton et al., teach the hollow tubular member formed from plastics (claim 8).
Regarding claim 4, Nason teaches a frangible seal in the reservoir (column 5 lines 11-15).
Regarding claim 7, Nason teaches the device comprising a dropper tip (column 6 lines 41-44, 57-62, figure 5 #56).
Regarding claim 8, Nason teaches a filter plug (column 6 lines 57-62, figure 5 #58).
Regarding claims 10 and 11, Nason teaches rupturing the frangible seal by moving a nib (toggle, column 5 line 64 - column 6 line 3, figure 9 #34).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798